Citation Nr: 0313563	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

!.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for left knee 
disability.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

The veteran testified at a videoconference hearing which was 
chaired by the undersigned in January 2003.


FINDINGS OF FACT

1.  There is no current evidence of a right ankle disability.

2,  There is no current evidence of a left knee disability.


CONCLUSIONS OF LAW

1.  A chronic right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right ankle and left 
knee disabilities.  In substance, he contends that he injured 
his right ankle and left knee in service and that he 
continues to have pain and functional disability of the right 
ankle and left knee. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual basis 
will then be briefly set forth.  Finally, the Board will 
analyze the veteran's claims and render a decision for each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  




Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied.  The Board observes that the veteran was notified 
by the July 2002 Statement of the Case of the pertinent law 
and regulations, including the VA regulations promulgated as 
a result of the VCAA.  

Crucially, a letter was sent to the veteran in September 2002 
in which he was informed by the RO as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
make reasonable efforts to help him get relevant evidence, 
such as private medical records or Social Security records, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was given 30 days from the date of the letter to 
respond.  Although a statement in support of the veteran's 
claim was received in October 2002 from the veteran's mother-
in-law, the veteran did not provide any specific evidence of 
additional treatment.  

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional medical evidence and no additional medical 
evidence has been received.  Moreover, although the veteran 
indicated at his January 2003 videoconference hearing that he 
would attempt to obtain a statement from his private 
physician, for which he was given 60 days from the date of 
the hearing, no additional evidence has been received.

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claim of entitlement to service connection for right ankle 
and left knee disabilities.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes the veteran's medical records and 
post-service medical records, including a VA examination 
report dated in July 2000.

The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.  As noted 
above, a letter sent to the veteran in September 2002 
requested that he provide the names, addresses, and 
approximate dates of treatment for any health care providers 
who might possess additional medical records pertinent to his 
claims for service connection for right ankle and left knee 
disabilities.  He failed to respond.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  As indicated 
in the Introduction, he provided testimony at a personal 
hearing in January 2002.  At that time, he was given an 
additional period of sixty days in which to submit additional 
evidence; he did not do so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the law. 



Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].

Factual background

The veteran's service medical records reveal that a right 
ankle sprain with mild instability was noted in July 1997.  
It was reported in February 1998 that the veteran had had 
right ankle pain for about ten months due to an injury while 
running; the assessment was chronic right ankle pain, 
residual of old ankle sprain with loose body.  The veteran 
underwent a diagnostic arthroscopy and partial synovectomy of 
the right ankle in October 1998; the operative diagnosis was 
normal ankle joint.  The veteran was put on a permanent 
physical profile in November 1998 for right ankle pain.  

The veteran complained in September 1999 of twisting his left 
knee; the diagnosis was patellofemoral pain syndrome with 
mild knee sprain.  According to the veteran's February 2000 
medical history report, he continued to have right ankle and 
left knee pain.  His lower extremities were noted to be 
normal on medical examination in February 2000.  A February 
2000 isokinetic evaluation of the left knee showed loss of 
motion.  The assessment in March 2000 was status post injury 
of the left knee, rehabilitating well.  

On VA examination in July 2000, the veteran gave a history of 
right ankle and left knee injuries in service with continued 
pain, instability of the ankle, and locking of the knee.  
Physical examination did not reveal any abnormality of gait 
or posture. There was no pain or tenderness found on 
manipulation or pressure of the lower extremities.  The ankle 
joints appeared to be normal without deformity, swelling, 
pain or tenderness; there was no evidence of locking, 
effusion, heat, or redness of the knee joints.  Motion of the 
knees was from 0-150 degrees; dorsiflexion of the right ankle 
was 60 degrees and plantar flexion was 90 degrees.  

X-rays of the right ankle revealed minor soft tissue swelling 
without bony lesion.  The impression on X-ray evaluation of 
the left knee was slight narrowing of the medial joint 
without joint effusion, fracture or dislocation.  

The pertinent diagnoses were history of strain of the left 
knee with mild patellofemoral syndrome, resolved, with no 
residual mechanical abnormality; history of acute strain of 
the right ankle joint with tendonitis of the posterior tibial 
tendon, resolved, with no residual functional limitations or 
impairments; and healed inactive minor Osgood-Schlatter's 
disease of the left knee, without impairment, probably 
existed prior to service entrance with no relation to 
military service.

According to a statement from the veteran's mother-in-law, a 
dietitian with VA, which was added to the file in October 
2002, she first noticed the veteran's ankle pain and weakness 
in May 1997 because the veteran was limping.  She said that 
he continues to have ankle pain and functional impairment.

The veteran testified at his January 2003 videoconference 
hearing that he injured his right ankle while running in 1998 
(hearing transcript page 4); that he injured his left knee 
when he slipped and fell in 1999 (transcript p. 5); and that 
he continued to have right ankle and left knee pain 
(transcript p. 7).  The veteran also testified that he would 
try to obtain a medical statement from his private physician 
on his ankle and knee, for which he was given 60 days 
(transcript pps. 8-9).  No such statement has been submitted, 
and as indicated elsewhere in this decision, the veteran has 
provided no additional evidence.

Analysis

The veteran has contended that he injured his right ankle and 
left knee in service and that they have continued to bother 
him ever since.

As previously noted, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is evidence that the veteran experiences problems with 
his veteran's right ankle and left knee during service, thus 
satisfying Hickson element (2).  However, for reasons 
explained immediately below, the Board finds that there is a 
lack of evidence of Hickson elements (1) and (3), current 
disability and medical nexus.  

With respect to Hickson element (1), current disability, 
there is no medical evidence of any chronic right ankle or 
left knee disability after service discharge.  Although the 
veteran complained at service discharge in February 2000 of 
right ankle and left knee problems, medical evaluation in 
February 2000 indicated that the lower extremities were 
normal.  Significantly, VA examination in July 2000, which 
included X-rays, did not find any functional impairment of 
the right ankle or left knee.  Diagnoses were by history 
only.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[service connection may not be granted for a diagnosis of a 
disability by history or for symptoms unaccompanied by a 
current diagnosis].

The veteran testified at a personal hearing at the RO in 
January 2003 that he has had problems with his right ankle 
and left knee since service (hearing transcript page 7), and 
there is an October 2002 statement on file from the veteran's 
mother-in-law to the same effect.  However, it is now well 
established that lay persons without medical training, such 
as the veteran and his mother-in-law, are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board hastens to add that it has no reason whatsoever to 
doubt that the veteran may experience discomfort in the right 
ankle and left knee.  However, pain alone, without a 
medically diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board further observes that the veteran has not 
identified or submitted reports of medical evaluation or 
treatment after service which would serve to establish that 
he has diagnosed right ankle and/or left knee disabilities.   

In short, for the reasons expressed above the Board concludes 
that Hickson element (1), current, disability, has not been 
met with respect to either issue on appeal.  The veteran's 
claims fail on that basis alone.


With respect to Hickson element (3), medical nexus, there is 
no competent medical nexus in the veteran's favor of record.  
As noted above, the veteran himself is not competent to 
provide a nexus opinion.  Although the veteran indicated at 
his January 2003 hearing that he would obtain a statement 
from his private physician, for which he was given 60 days, 
no statement has been received by VA.

In summary, for the reasons and bases expressed above, in the 
absence of evidence of current right ankle and left knee 
disabilities and competent medical nexus evidence, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
right ankle and left knee disabilities.  The benefits sought 
on appeal are accordingly denied.


ORDER

Service connection for right ankle disability is denied.  

Service connection for left knee disability is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

